The only question before this Court is, whether there was any evidence of the publication of the libelous letter in this State. Richard Knebler testified, on behalf of the State, as (772) follows:
"The defendant told me to mail the letter. I addressed it to the Armour Packing Company, Kansas City, Mo., and mailed it here at the postoffice. I read the letter over to him after I wrote it for him to see if it was all right. I copied it from a letter he had written. . . . I sealed it and put it in the postoffice."
It appears that the letter reached the company to which it was addressed, and was afterwards brought to Asheville and read there by several persons. These last-mentioned facts, however, do not seem to be necessary to be considered, as it is settled by reason, as well as authority, that according to Knebler's testimony the letter was published in this State.
"Publication in the law of libel is the communication of the defamatory matter to some third person or persons." Odgers Libel and S., 150. In this case the contents of the letter were communicated to Knebler, a third person, and that this was a sufficient publication is apparent from the authorities. Odgers, supra, 151; Newell on Defamation and Slander, 229.
In Delacrox v. Thevenot, 2 Stark, 63, the defendant knew that the plaintiff's letters were always opened by his clerk in the morning, and yet sent a libelous letter addressed to the plaintiff, which was opened by the plaintiff's clerk and lawfully read in the usual course of business. It was held a publication by the defendant to the plaintiff's clerk.
In Snyder v. Andrews, 6 Barbour, 43, the defendant wrote a letter to the plaintiff himself, but read it to a friend before posting it. It was held a publication. See also McCombs v. Tuttle, 5 Black. (Ind.), 431. *Page 537 
In Keene v. Ruff, 1 Clarke (Iowa), 482, the defendant before posting the letter to the plaintiff, had copied it. It was held a publication by the defendant to his own clerk who copied it.
We think these authorities are decisive of the case.
No error.
(773)